Exhibit 99.6 Unaudited Pro Forma Combined Financial Statements of Cree, Inc. On August 17, 2011, Cree, Inc. (“the Company”) entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”), with all of the shareholders of Ruud Lighting, Inc. (“Ruud Lighting”). Pursuant to the terms of the Stock Purchase Agreement, the Company acquired all of the outstanding share capital of Ruud Lighting in exchange for consideration consisting of 6,074,833 shares of the Company’s common stock, par value $0.00125 per share, and $372.2 million in cash, subject to certain post-closing working capital and related adjustments. Prior to the Company completing its acquisition of Ruud Lighting, Ruud Lighting completed the re-acquisition of its e-conolight business by purchasing all of the membership interests of E-conolight LLC (“E-conolight”). Ruud Lighting previously sold its e-conolight business in March 2010 and had been providing operational services to E-conolight since that date. In connection with the stock purchase transaction with Ruud Lighting, the Company funded Ruud Lighting’s re-acquisition of E-conolight and paid off Ruud Lighting’s outstanding debt in the aggregate amount of $85.0 million. As a result of the purchase, Ruud Lighting is now a wholly-owned subsidiary of the Company. The acquisitions of Ruud Lighting and E-conolight (collectively the “Acquisition”) have been accounted for as business combinations (in accordance with ASC 805 Business Combinations) and, as such, the Ruud Lighting and E-conolight assets acquired and liabilities assumed have been recorded at their respective fair values. The determination of fair value for the identifiable tangible and intangible assets acquired and liabilities assumed requires extensive use of estimates and judgments. Significant estimates and assumptions include, but are not limited to estimating future cash flows and determining the appropriate discount rate. The Company believes that the information underlying its estimates and judgments provides a reasonable basis for estimating fair values but is waiting for certain additional information necessary to finalize those amounts, which includes certain post-closing working capital and related adjustments, certain vendor related pre-acquisition contingencies, a certain insurance reimbursement, potential uncertain tax positions related to foreign subsidiaries and certain litigation that existed at the Acquisition date.The estimated fair values of the assets acquired and liabilities assumed on the Acquisition date included in the Unaudited Pro Forma Combined Financial Statements (the "Statements") are provisional. Thus, the provisional measurements of fair value reflected are subject to change. As used herein, the terms “the Company,” “we,” and “our” refer to Cree, Inc., and, where applicable, its consolidated subsidiaries. As prescribed by Securities and Exchange Commission guidelines, the Statements are based on the historical financial statements of the Company, Ruud Lighting and E-conolight after giving effect to the Acquisition, and the assumptions, reclassifications and adjustments described in the accompanying notes to the Statements (the “Notes”). The historical financial information has been adjusted in the Statements to give effect to pro forma events that are, based upon available information and certain assumptions: (i)directly attributable to the Acquisition, (ii)factually supportable and reasonable under the circumstances, and (iii)with respect to the Unaudited Pro Forma Combined Statement of Operations, expected to have a continuing impact on the combined results. For ease of reference, the Statements are based on the Company's fiscal year end.The Company’s fiscal year is a 52 or 53-week period ending on the last Sunday in the month of June.Ruud Lighting’s most recent fiscal year ended on October 30, 2010.E-conolight’s most recent fiscal period ended on December 26, 2010.The Unaudited Pro Forma Combined Balance Sheet as of June 26, 2011 is presented as if the Acquisition had occurred on June26, 2011. The Company’s audited consolidated statement of income for the fiscal year ended June 26, 2011 has been combined with the Ruud Lighting and E-conolight unaudited consolidated statement of operations information for the twelve months ended June 26, 2011. The Unaudited Pro Forma Combined Statement of Operations for the year ended June 26, 2011, is presented as if the Acquisition had occurred on June 28, 2010 with recurring Acquisition-related adjustments reflected in the fiscal year presented. The pro forma adjustments reflecting the consummation of the Acquisition are based upon the acquisition method of accounting in accordance with U.S. generally accepted accounting principles and upon the assumptions set forth in the Notes to the Statements. The Statements have been prepared based on available information, using estimates and assumptions that our management believes are reasonable. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. These estimates and assumptions are preliminary and have been made solely for purposes of developing the Statements. The Unaudited Pro Forma Combined Balance Sheet has been adjusted to reflect the allocation of the purchase price to identifiable net assets acquired and of the excess purchase price to goodwill. The Unaudited Pro Forma Combined Statement of Operations is prepared for illustrative purposes only, does not purport to represent the actual results of operations that would have occurred if the Acquisition had taken place on the dates specified and is not necessarily indicative of the results of operations that may be achieved in the future. The Statements do not reflect any operating efficiencies, associated cost savings or additional costs that we may achieve with respect to the combined companies. The assumptions used and adjustments made in preparing the Statements are described in the Notes, which should be read in conjunction with the Statements. The Statements and related Notes should be read in conjunction with the Audited Consolidated Financial Statements and related Notes included in our Annual Report on Form 10-K for the year ended June 26, 2011 as well as the audited consolidated financial statements of Ruud Lighting as of and for the year ended October 30, 2010 (Exhibit99.2 to this Form8-K/A), the audited financial statements of E-conolight as of and for the period ended December 26, 2010 (Exhibit 99.3 to this Form 8-K/A), the unaudited financial statements of Ruud Lighting as of June 26, 2011 and for the eight months ended June 26, 2011 and June 27, 2010 (Exhibit 99.4 to this Form 8-K/A),and the unaudited financial statements of E-conolight as of June26, 2011 and for the six months ended June 26, 2011 and the period from inception (March 29, 2010) to June 27, 2010 (Exhibit99.5 to this Form8-K/A). - 2 - CREE, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET AS OF JUNE 26, 2011 (In thousands) Historical Ruud Pro Forma Pro Forma Cree Lighting E-conolight Adjustments Note 4 Combined ASSETS Current assets: Cash and cash equivalents $ ) (a) $ (b) Short-term investments - - ) (b) Accounts receivable, net 25 ) (c) Related-party notes receivable - - ) (d) - Income tax receivable - - Inventories (e) Deferred income taxes - - - Prepaid expenses and other current assets - Total current assets ) Property and equipment, net (f) Intangible assets, net (g) Goodwill - (h) Other assets ) (i) Total assets $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable, trade $ ) (c) $ Accrued salaries and wages - - Current debt and notes payable - - ) (j) - Related-party notes payable - - ) (d) - Income taxes payable - - Other current liabilities ) (j) (k) Total current liabilities ) Long-term liabilities: Long-term debt - ) (j) - Deferred income taxes - - - Other long-term liabilities ) (l) ) (m) Total long-term liabilities ) Shareholders’ equity: Common Stock 2 - (2 ) (n) 8 (o) Additional paid-in-capital - ) (n) (o) Members' Equity - - ) (n) - Accumulated other comprehensive income, net of taxes - ) (n) Retained earnings ) ) (n) ) (k) Total shareholders’ equity Total liabilities and shareholders’ equity $ The accompanying Notes are an integral part of the Unaudited Pro Forma Combined Financial Statements. - 3 - CREE, INC. UNAUDITED PRO FORMA COMBINED STATEMENT OF OPERATIONS FOR THE YEAR ENDED JUNE 26, 2011 (In thousands, except per share data) Historical Ruud Pro Forma Pro Forma Cree Lighting E-conolight Adjustments Note 4 Combined Revenue, net $ ) (p) $ Cost of revenue, net ) (p) (q) (r) 96 (s) Gross profit ) Operating expenses: Research and development - (r) 95 (s) Sales, general and administrative (r) (s) ) (t) Amortization of acquisition related intangibles - - (u) Loss on disposal or impairment of long-lived assets - - - Total operating expenses Operating income ) Non-operating income: Interest income/(expense), net ) ) (v) ) (w) Other non-operating income/(expense) ) (x) Income/(loss) from continuing operations before income taxes ) ) Income tax expense 13 ) (y) Net income/(loss) $ $ $ ) $ ) $ Earnings per share: Basic $ $ Diluted $ $ Shares used in per share calculation: Basic Diluted The accompanying Notes are an integral part of the Unaudited Pro Forma Combined Financial Statements. - 4 - Note 1-Description of Transaction On August 17, 2011, Cree, Inc. (“the Company”) entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”), with all of the shareholders of Ruud Lighting, Inc. (“Ruud Lighting”). Pursuant to the terms of the Stock Purchase Agreement, the Company acquired all of the outstanding share capital of Ruud Lighting in exchange for consideration consisting of 6,074,833 shares of the Company’s common stock, par value $0.00125 per share, and $372.2 million in cash, subject to certain post-closing working capital and related adjustments. Prior to the Company completing its acquisition of Ruud Lighting, Ruud Lighting completed the re-acquisition of its e-conolight business by purchasing all of the membership interests of E-conolight LLC (“E-conolight”). Ruud Lighting previously sold its e-conolight business in March 2010 and had been providing operational services to E-conolight since that date. In connection with the stock purchase transaction with Ruud Lighting, the Company funded Ruud Lighting’s re-acquisition of E-conolight and paid off Ruud Lighting’s outstanding debt in the aggregate amount of $85.0 million. As a result of the purchase, Ruud Lighting is now a wholly-owned subsidiary of the Company. Note 2-Basis of Pro Forma Presentation The Unaudited Pro Forma Combined Financial Statements were prepared using the acquisition method of accounting and were based on the historical financial statements of the Company, Ruud Lighting and E-conolight as of June 26, 2011 and for the year then ended. The Company’s fiscal year is a 52 or 53-week period ending on the last Sunday in the month of June.Ruud Lighting’s most recent fiscal year ended on October 30, 2010.E-conolight’s most recent fiscal period ended December 26, 2010.The Unaudited Pro Forma Combined Balance Sheet as of June 26, 2011 is presented as if the acquisitions of Ruud Lighting and E-conolight (collectively, the “Acquisition”) had occurred on June 26, 2011. The Company's audited consolidated statement of income for the fiscal year ended June 26, 2011 has been combined with the Ruud Lighting and E-conolight unaudited consolidated statement of operations information for the twelve months ended June 26, 2011. The Unaudited Pro Forma Combined Statement of Operations for the year ended June 26, 2011, is presented as if the Acquisition had occurred on June 28, 2010. The Unaudited Pro Forma Combined Financial Statements were prepared in accordance withU.S. generally accepted accounting principles (“U.S. GAAP”). The Acquisition has been accounted for as a business combination (in accordance with ASC 805 Business Combinations).The acquisition method of accounting under U.S. GAAP requires, among other things, that most assets acquired and liabilities assumed be recognized at their fair values at the acquisition date. Fair value is defined under U.S. GAAP as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.” Market participants are assumed to be buyers and sellers in the principal (or most advantageous) market for the asset or liability.Fair value measurements can be highly subjective and it is possible that other professionals, applying reasonable judgment to the same facts and circumstances, could develop and support a range of alternative estimated amounts.Accordingly, the assets acquired and liabilities assumed were recorded at their respective fair values and added to those of the Company. Acquisition-related transaction costs (e.g., advisory, legal, valuation, and other professional fees) are not included as a component of consideration transferred but are accounted for as expenses in the periods in which the costs are incurred. The Unaudited Pro Forma Combined Statement of Operations does not reflect acquisition-related transaction costs incurred by the Company and Ruud Lighting. Additionally, the Unaudited Pro Forma Combined Statement of Operations does not reflect the effects of any anticipated cost savings and any related non-recurring costs to achieve those cost savings. The Unaudited Pro Forma Combined Statements of Operations do not purport to represent our actual results of operations that would have occurred if the acquisitions had taken place on the dates specified, nor are they necessarily indicative of the results of operations that may be achieved in the future. - 5 - Note 3-Assets Acquired and Liabilities Assumed The acquisition-date fair value of the consideration transferred was $668.2 million and consisted of the following items (in thousands): Cash paid for equity in Ruud Lighting $ Fair value of common stock issued by the Company Cash paid to fund Ruud Lighting's acquisition of E-conolight and pay-off outstanding debt attributable to Ruud Lighting and E-conolight Total Purchase Price $ Represents 6,074,833 shares of the Company’s common stock at $34.74 per share, the closing share price on August 17, 2011. Assuming an acquisition date of June 26, 2011, the purchase price of Ruud Lighting and E-conolight would have been allocated to the following assets and liabilities (in thousands): As of June 26, 2011 Tangible assets: Cash and cash equivalents $ Accounts receivable Inventories Other assets Property and equipment Total tangible assets $ Intangible assets: Developed Technology $ Customer relationships Trade names In process research & development Non-compete agreements Goodwill Total intangible assets: $ Liabilities Assumed Accounts Payable $ Accrued expenses and liabilities Total Liabilities Assumed $ Net Assets Acquired $ The above estimated fair values of assets acquired and liabilities assumed are provisional and are based on the information that was available to estimate the fair value of assets acquired and liabilities assumed. On a pro forma basis, assuming the acquisition closed on June 26, 2011, the pro forma purchase price allocation is preliminary and may not reflect the actual allocation once the actual purchase allocation is finalized.The purchase price is subject to certain post-closing working capital and related adjustments, certain vendor related pre-acquisition contingencies, a certain insurance reimbursement, potential uncertain tax positions related to foreign subsidiaries and certain litigation that existed at the closing date. Thus, the provisional measurements of fair value reflected are subject to change. - 6 - The acquired definite-lived intangible assets are being amortized over their estimated useful lives in proportion to the economic benefits consumed, which, for purposes of this presentation, are approximated by using the straight-line method. Note 4-Pro Forma Adjustments a. The reduction in cash and cash equivalents reflects the following paid items associated with the Acquisition (in thousands): Amount The estimated cash purchase price ofRuud Lighting $ ) Funding of Ruud Lighting's re-acquisition of E-conolight and the repayment of outstanding debt attributable to Ruud Lighting and E-conolight ) Total Net Change $ ) b. To reflect the liquidation of marketable securities and transfer of proceeds to cash and cash equivalents to fund the cash portion of the Acquisition. c.
